UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-9900 PACIFIC OFFICE PROPERTIES TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 86-0602478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10188 Telesis Court, Suite 222 San Diego, CA 92121 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(858) 882-9500 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 13, 2011 there were issued and outstanding 3,903,050 shares of common stock listed on the NYSE Amex, par value $0.0001 per share (“Listed Common Stock”); 100 shares of Class B Common Stock, par value $0.0001 per share; and 2,414,084 shares of Senior Common Stock, par value $0.0001 per share. PACIFIC OFFICE PROPERTIES TRUST, INC. TABLE OF CONTENTS FORM 10-Q PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II – OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. (Removed and Reserved) 48 Item 5. Other Information 48 Item 6. Exhibits 49 Certification of the Chief Executive Officer Certification of the Chief Financial Officer Certification of the Chief Executive Officer Certification of the Chief Financial Officer i PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). Pacific Office Properties Trust, Inc. Consolidated Balance Sheets (in thousands, except share and per share data) (unaudited) March 31, 2011 December 31, 2010 ASSETS Investments in real estate, net $ $ Cash and cash equivalents Restricted cash Rents and other receivables, net Deferred rents Intangible assets, net Acquired above-market leases, net Other assets, net Goodwill Investments in unconsolidated joint ventures Total assets $ $ LIABILITIES AND EQUITY Mortgage and other loans, net $ $ Unsecured notes payable to related parties Accounts payable and other liabilities Acquired below-market leases, net Total liabilities Commitments and contingencies Equity: Preferred Stock, $0.0001 par value per share, 100,000,000 shares authorized, one share of Proportionate Voting Preferred Stock issued and outstanding at March 31, 2011 and December 31, 2010 - - Senior Common Stock, $0.0001 par value per share (liquidation preference $10 per share, $24,179 for both periods) 40,000,000 shares authorized, 2,417,867 shares issued and outstanding at March 31, 2011 and December 31, 2010 Listed Common Stock, $0.0001 par value per share, 599,999,900 shares authorized, 3,903,050 shares issued and outstanding at March 31, 2011 and December 31, 2010 Class B Common Stock, $0.0001 par value per share, 100 shares authorized, issued and outstanding at March 31, 2011 and December 31, 2010 - - Additional paid-in capital 70 50 Cumulative deficit ) ) Total stockholders' equity (deficit) ) ) Non-controlling interests: Preferred unitholders in the Operating Partnership Common unitholders in the Operating Partnership ) ) Total equity (deficit) ) ) Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 Pacific Office Properties Trust, Inc. Consolidated Statements of Operations (in thousands, except share and per share data) (unaudited) For the three months ended March 31, Revenue: Rental $ $ Tenant reimbursements Property management and other services - Parking Other 95 Total revenue Expenses: Rental property operating General and administrative Depreciation and amortization Interest Abandoned offering costs - Acquisition costs - Total expenses Loss before equity in net earnings of unconsolidated joint ventures and non-operating income ) ) Equity in net earnings of unconsolidated joint ventures 96 11 Non-operating income - Net loss ) ) Net (income) loss attributable to non-controlling interests: Preferred unitholders in the Operating Partnership ) ) Common unitholders in the Operating Partnership Dividends on Senior Common Stock ) - Net loss attributable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to consolidated financial statements. 2 Pacific Office Properties Trust, Inc. Consolidated Statements of Cash Flows (in thousands and unaudited) For the three months ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain on internalization of the Advisor ) - Deferred rent (9
